             Case 1:20-cv-02593-ALC Document 50 Filed 12/08/20 Page 1 of 2



O’Melveny & Myers LLP                T: +1 202 383 5300
1625 Eye Street, NW                  F: +1 202 383 5414
Washington, DC 20006-4061            omm.com




                                                                                                               K. Lee Blalack II
December 8, 2020                                                                                               D: +1 202 383 5374
                                                                                                               lblalack@omm.com
VIA ELECTRONIC DELIVERY & COURT FILING

The Honorable Andrew L. Carter, Jr.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007


Re:      United States v. Anthem, Inc., 1:20-cv-02593-ALC

Dear Judge Carter:

        We represent the Defendant in this case, Anthem, Inc. (“Anthem”). We write in response
to Plaintiff’s December 7, 2020 letter regarding the Second Circuit’s recent decision in United
States v. Strock, No. 19-4331 (2d Cir. Dec. 2, 2020), which addresses the materiality requirement
of the False Claims Act (“FCA”). See Dkt. 49; Dkt. 49-1 (“Strock Slip Op.”).

        Plaintiff’s letter identifies portions of the parties’ principal briefs (Dkt. 37 & Dkt. 44)
regarding Anthem’s pending motion to dismiss. For the Court’s convenience, Anthem identifies
the following additional issues raised in the parties’ briefing to which the Strock decision relates,
and also includes references to the relevant portions of Anthem’s Reply Memorandum of Law,
Dkt. 45:

             The relation between the materiality “factors” described in Universal Health Services,
              Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989 (2016), and the focus of the
              materiality inquiry on the government’s “payment decision,” Strock Slip Op. at 10-
              17; Dkt. 37 at 37-40; Dkt. 44 at 29-30; Dkt. 45 at 19-21.

             The importance of factual allegations that the government has previously “refused to
              pay a claim or terminated an existing contract based on” allegedly similar conduct,
              Strock Slip Op. at 22; Dkt. 37 at 46-48; Dkt. 44 at 33-35; Dkt. 45 at 15.

             The relevance, or lack thereof, of prior government FCA suits over allegedly similar
              conduct, Strock Slip Op. at 21-22; Dkt. 37 at 45; Dkt. 44 at 36; Dkt. 45 at 16-18.

             The relevance, or lack thereof, of Plaintiff’s allegations about what the Center for
              Medicare and Medicaid Services (“CMS”) “might have” or “would have” done if it
              knew of the allegedly false representations, Strock Slip Op. at 22-23; Dkt. 37 at 44-
              46; Dkt. 44 at 34-36; Dkt. 45 at 14-15.

         Like Plaintiff, Anthem would welcome the opportunity to address the relevance of the
Strock decision in supplemental briefing if the Court would find it useful. We thank the Court
for its consideration of this letter.



                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
        Case 1:20-cv-02593-ALC Document 50 Filed 12/08/20 Page 2 of 2




 Dated: December 8, 2020           Respectfully submitted,

                                   By: /s/ K. Lee Blalack, II

                                   K. LEE BLALACK, II, Pro Hac Vice
                                   O’MELVENY & MYERS LLP
                                   1625 Eye Street, N.W.
                                   Washington, D.C. 20006
                                   Telephone: (202) 383-5300
                                   Facsimile: (202) 383-5414
                                   lblalack@omm.com

                                   JAMES A. BOWMAN, Pro Hac Vice
                                   MARGARET L. CARTER, Pro Hac Vice
                                   O’MELVENY & MYERS LLP
                                   400 South Hope Street, 18th Floor
                                   Los Angeles, CA 90071
                                   Telephone:    (213) 430-6000
                                   Facsimile:    (213) 430-6407
                                   jbowman@omm.com
                                   mcarter@omm.com

                                   DAVID DEATON, Pro Hac Vice
                                   O’MELVENY & MYERS LLP
                                   610 Newport Center Drive, 17th Floor
                                   Newport, CA 92660
                                   Telephone:   (949) 823-6900
                                   Facsimile:   (949) 823-6994
                                   ddeaton@omm.com

                                   VALERYA (“VALERIE”) COHEN
                                   O’MELVENY & MYERS LLP
                                   7 Times Square
                                   New York, NY 10036
                                   Telephone: (212) 326-2000
                                   Facsimile: (212) 326-2061
                                   vcohen@omm.com

                                   Attorneys for Defendant Anthem, Inc.


cc:   Assistant United States Attorney Li Yu, Esq.
      Assistant United States Attorney Peter Aronoff, Esq.
      Assistant United States Attorney Rachael Doud, Esq.




                                                                          2
